Beogden, J.
The measure of duty owed by the Mineral Company to the plaintiff must be determined by establishing the status of the plaintiff at the time he fell or was pushed from the car. The plaintiff testified : “I was on the car that day for my own pleasure and convenience, and none of the men on the car were working for the company that day. That was on Sunday.” This declaration classifies the plaintiff as a licensee upon the tracks of defendant. The duty that an owner of premises owes to a licensee was thus stated in Peterson v. R. R., 143 N. C., 260, 55 S. E., 618: “A licensee who enters upon premises by permission only, without any enticement, allurement or inducement being held out to him by the owner or occupant, cannot recover damages for injuries caused by obstructions or pitfalls. He goes at his own risk and enjoys the license subject to its concomitant perils.” To the same effect is the declaration in Brigman v. Construction Co., 192 N. C., 191: “The general rule is that a trespasser or permissive or bare licensee upon the property of another cannot recover for defects, obstacles or pitfalls upon the premises, unless the injury shall result from wilful or wanton negligence.” Quantz v. R. R., 137 N. C., 136, 49 S. E., 79; Jones v. R. R., 199 N. C., 1, 153 S. E., 637; Gills v. R. R., 200 N. C., 49, *397156 S. E., 138. Directly in point is tbe declaration of law in Willis v. R. R., 122 N. C., 905, 29 S. E., 941, as follows: “Tbe court properly told tbe jury tbat tbe plaintiff was not a passenger, but a mere licensee riding on tbe band-car by permission, and tbat as sucb be took all tbe risks of tbat mode of travel (sucb as injury by tbe band-car running off tbe track, and tbe like). But this did not give tbe defendant tbe privilege of killing or maiming bim at sight by its gross negligence,” etc.
Tbe defendant did not own tbe band-car upon which tbe plaintiff was riding. However, it. permitted its tracks to- be used by tbe owners of said car. Even assuming tbe existence of a prevailing custom tbat employees were permitted to use tbe tracks of defendant for operating a band-car thereon, still there is no evidence tbat tbe corporate defendant committed any negligent act tending to increase tbe hazard to plaintiff while be was engaged in using its tracks for bis own purpose. Hence, tbe principle announced in tbe Brigman and J ones cases, supra, does not apply. Consequently, tbe motions for .nonsuit should have been granted.
Eeversed.